Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Closes C$4.5 Million Private Placement << Shares Issued and Outstanding: 63,097,746 TSX: MPV AMEX: MDM >> TORONTO and NEW YORK, Aug. 4 /CNW/ - Mountain Province Diamonds Inc. ("Mountain Province" or the "Company") (TSX: MPV, AMEX: MDM) today announced the completion of the previously announced C$4.5 million private placement. An aggregate of 3,000,000 Units of the Company have been issued at a price of C$1.50 (US$1.30) per Unit for aggregate gross proceeds of C$4.5 million. Each Unit is comprised of one common share of the Company and one-half of one common share purchase warrant. Each whole warrant entitles the holder to acquire one additional common share at an exercise price of C$2.00 (US$1.73) for a period of 18 months. Proceeds from the private placement will be used to support the planned feasibility study for the Gahcho Kue project and for general corporate purposes. The securities described herein have not been, and will not be, registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act"), or any state securities laws, and accordingly, may not be offered or sold within the United States except in compliance with the registration requirements of the U.S. Securities Act and applicable state securities requirements or pursuant to exemptions therefrom. This press release does not constitute an offer to sell or a solicitation of an offer to buy any of the Company's securities in the United States. Located in Canada's Northwest Territories, Gahcho Kue is one of the largest new diamond projects under development globally. The project consists of a cluster of kimberlites, three of which have an indicated resource of approximately 30.2 million tonnes grading at 1.67 carats per tonne (approximately 50.5 million carats) and an inferred resource of approximately 6 million tonnes grading at 1.73 carats per tonne (approximately 10.3 million carats). Mineral resources that are not mineral reserves do not have demonstrated economic viability. Qualified Person This news release has been prepared under the supervision of Carl G.
